Archer, J.
I concur with the court below in the opinions expressed by them in each of the bills of exceptions; and as I therefore dissent from the opinion of this court on the first and tMrd bill of exceptions, I beg leave briefly to express m}'views on each question submitted to this court.
The question in the first bill of exceptions is as to the admissibility of John Walsh as a witness for the defendant, for the purpose of proving the existence of a limited partnership, (it was so considered in the argument,) between the plaintiffs, (defendant, witness, and others.
Were the plaintiffs strangers, suing the defendant as one of a firm, the defendant would not be permitted to call one of his co-partners for the purpose of proving a partnership, inasmuch as the witness, being liable to a contribution for debt and costs *131to the defendant, has an interest in defeating the action. In such a case the verdict against the defendant would be evidence, not of the existence of the partnership, but that being established, it would be evidence of the amount recovered against the defendant, in an action by such defendant against the witness for a contribution. Whether this principle of the law of 'evidence is applicable to the present case, and excludes this witness, is the question submitted to the court.
It is conceived that the principle of the rule can have no applicability to this case, for it cannot be perceived how, if there were a recovery against the defendant, he could, under the circumstances of this case, sue the witness for a contribution. In such an action, proof of partnership between the defendant and the witness, would be indispensable to a recovery; and if, as is the fact, it should turn out in evidence, that the recovery, upon whieh the action for contribution is grounded, was had by one partner’s suing one of his eo-partners, instead of going into equity to compel an account and adjustment, (the only manner in which he could rightfully have proceeded,) it would be impossible for the defendant in such action to succeed against the witness. If a partnership existed between the plaintiffs and defendant, the plaintiffs had no right to sue the defendant at law, and a recovery against him would be wrongful, for which he could seek redress in a court of equity, and where he could be made responsible to the plaintiffs for no greater sum than, as co-partner with the plaintiffs, he was liable according to the terms of the association, and their mutual dealings. But in such a case, could an action for contribution be maintained, it would be giving a sanction to such wrongful proceeding on the part of the plaintiffs, and would be equivalent to saying that one partner might be compelled to pay another co-partner a greater sum than was due him, without having any regard to their contract or partnership transactions. Be the event of this suit what it may, the situation of the witness remains unchanged. He can be responsible to neither the plaintiffs, nor the defendant, beyond the terms of the association. If the plaintiffs fail in their suit, the witness remains, as before, answerable in equity to them. If the plaintiffs succeed, and the defendant, by failing to seek redress in equity, is compelled to pay the sum rc*132covered at law, the only thing which he would have a right to demand would be, that he should, in the distribution of the funds of the association, be put in the place and stead of the plaintiffs, who could rightfully only have claimed an interest in one of the houses on Franklin-street, in payment for the hardware delivered; so that the interest of the witness, whether personal or relative, is precisely the same, let the issue of the suit at law be what it may. I therefore conceive he was properly admitted as a witness.
The reason for the introduction of the testimony by the plaintiffs, in the second bill of exceptions, it is difficult to apprehend, nor is it distinctly seen why it was considered necessary on the part of the defendant, to resist the testimony proposed in this bill of exceptions to be given. For from any thing which appears in evidence, this contract between the defendant, Walsh & Boehme, be its construction what it may, could have had no bearing on the contract attempted to be set up in this case by the defendant, or upon the one attempted to be established by the plaintiffs, without some other testimony connecting it, in some manner, with the contract in issue before the jury. But if the contract was properly in evidence in the cause, it was surely proper that it should appear before the court with the same stipulations, and with the same character impressed upon it, and that the same interpretation should be given to it, although introduced in evidence, which it would have or receive were an action depending upon it by one of the contracting parties against the other. By its terms the contracting parties had fixed no definite time for the completion of the buildings on FranMin-street. It may therefore be considered that the defendant and Walsh, by a just construction of the agreement, had a reasonable time allowed them for that purpose. To permit a verbal agreement, entered into at the time of making the contract, to be set up, by which a specified time should be allowed for finishing the houses, would be to admit evidence to vary the contract.
This case may be assimilated to the case of a promissory note, where no time is fixed for payment; and where it has been decided, that evidence would be inadmissible to shew that it was not intended to be paid immediately. Evidence of an agree*133ment to enlarge the time for the delivery of goods sold, has been admitted, on the ground that it was only a continuance of the original contract; but .in all these cases, the agreement for the substitution of other days, instead of those originally sped-, fied for its performance, were always made subsequent, not at the time of entering into the stipulation. I therefore concur, with the court below on the second bill of exceptions.
From the testimony detailed in the third .bill of exceptions, it appears that a special contract was entered into between the plaintiffs and the defendant, whereby the plaintiffs were to receive, in consideration of their delivery of a quantity of hardware, three-fourths of a dwelling-house to be erected on Franhiin-street in the city of Baltimore. Some change in the determination of the defendant, as to the number of houses which he had calculated to build, was made and announced to one of the plaintiffs, who made no objection, and the plaintiffs after-wards continued to furnish more of the goods they had agreed to deliver, and this action, it is admitted, is brought to recover the hardware delivered under the contract. The same quantity of hardware was agreed to be taken as if no alteration had been made in the determination of the defendant. It appears, therefore, to be an alteration in no wise affecting the plaintiffs, or touching the contract between the parties. The rule relative to a party’s right to abandon the special agreement, and resort to the implied contract, is this, that if the special agreement has been put an end to by the defendant, or the performance of it on the part of the plaintiff prevented by some act of the defendant, there the plaintiff may recover under the common counts whatever may be due to him. But if the special agreement still continue in force and unrescinded, the plaintiff’s remedy must be on the special contract, and he cannot abandon it, and recur to the implied contract. Now the special agreement has neither been put an end to, nor its performance prevented by the defendant. The plaintiffs surely cannot be permitted to recover, in this action, the value of the hardware delivered, and thereby waive their contract with the defendant. They agree to take, in satisfaction of their goods, part of a dwelling-house, and can only have their remedy for a specific performance of the contract, or by an action on the special con*134tract, in which they should recover damages for the failure of the defendant to execute it.
If this were an agreement within the statute of frauds, as seems to have been conceded in the argument, it was nevertheless one, the performance of which could have been enforced against the defendant, because the plaintiffs had furnished the hardware in pursuance of it, with which the defendant had erected various buildings. It has been performed on the part of the plaintiffs, and it would be impossible to restore them to their former situation; therefore, if it were allowable for the defendant to take advantage of the statute, it would enable him to perpetrate a gross fraud on the plaintiffs. Performance on the one side, under such circumstances, has always been considered as taking a case without the provisions of the statute. But if it were a ease not excepted by judicial decisions from the opera-ration of the statute of frauds, still it would have been incumbent on the plaintiffs to have satisfied the court, that the defendant refused to perform the contract, or that he had taken advantage of the statute, before they could be entitled to sue on the general counts. I concur with the court below in the third bill of exceptions, and think their judgment, ought to be affirmed.
JUDGMENT REVERSED, AND TROCEDENDO AWARDED.